Filed Pursuant to Rule 424(b)(5) Registration No. 333-160993 PRELIMINARY PROSPECTUS SUPPLEMENT (To prospectus dated September 16, 2009) India Globalization Capital, Inc. 1,599,000 Shares of Common Stock Warrants to Purchase 319,800 Shares of Common Stock We are offeringand selling1,599,000 shares of our common stock, par value $.0001 per share and warrants to purchase up to 319,800 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of those warrants) directly to investors pursuant to this prospectus supplement and the accompanying prospectus. The common stock and warrants will be priced on a per unit basis, with each unit consisting of one share of common stock and a warrant to purchase our common stock. The purchase price of each unit will be $1.25. The shares of common stock and warrants will be issued separately and no units will be issued or certificated. Each purchaser will receive one warrant representing the right to purchase, at an exercise price of $1.60 per share, a number of shares of common stock equal to 20% of the number of shares of common stock purchased by the purchaser in the offering. We have entered into a letter agreement with Source Capital Group, Inc., as placement agent, relating to the shares of our common stock and warrants offered by this prospectus supplement. The placement agent is not purchasing or selling any securities pursuant to this prospectus supplement or the accompanying prospectus, nor is it required to sell any specific number or dollar amount of the securities offered hereby, but will use its reasonable best efforts to arrange for the sale of the securities being offered. See the section entitled “Plan of Distribution” beginning on page S-6 of this prospectus supplement for more information regarding these arrangements. The placement agent will receive underwriting compensation for sales of the securities offered hereby at a fixed commission rate of 8.0% of the gross proceeds of the offering. There is no minimum purchase price or escrow arrangement in connection with the offering. At the closing of the offering, purchasers will make payments directly to us and we will issue and deliver the securities. We expect the closing to occur on or about September18, 2009. Our common stock is listed on the NYSE Amex under the symbol "IGC". On September 15, 2009, the last reported sale price of our common stock as reported on the NYSE Amex was $1.33 per share. Investing in our common stock involves risks. Before investing in our common stock you should carefully consider the risk factors described in “Risk Factors” in this prospectus supplement, and in other documents incorporated by reference, including our Annual Report on Form 10-K for our fiscal year ended March31, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this supplement or the accompanying prospectus. Any representation to the contrary is a criminal offense. We urge you to carefully read this prospectus supplement and the accompanying prospectus which will describe the terms of the offering before you make your investment decision. The date of this prospectus supplement is September16, 2009. Table of Contents TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 FORWARD-LOOKING STATEMENTS AND IMPORTANT FACTORS S-2 SUMMARY S-3 RISK FACTORS S-4 USE OF PROCEEDS S-5 DESCRIPTION OF WARRANTS S-5 PLAN OF DISTRIBUTION S-6 LEGAL MATTERS S-6 EXPERTS S-6 WHERE YOU CAN FIND MORE INFORMATION S-7 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-7 Prospectus Page INDIA GLOBALIZATION CAPITAL, INC. 3 THE SECURITIES WE MAY OFFER 6 RISK FACTORS 7 INCORPORATION BY REFERENCE 7 WHERE YOU CAN FIND MORE INFORMATION 7 SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 8 DILUTION 8 DESCRIPTION OF CAPITAL STOCK 8 DESCRIPTION OF WARRANTS 11 DESCRIPTION OF UNITS 13 PLAN OF DISTRIBUTION 14 LEGAL MATTERS 15 EXPERTS 15 In making your investment decision, you should rely only on the information contained in or incorporated by reference in this prospectus supplement and in the accompanying prospectus. Neither India Globalization Capital nor the sales manager has authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. NeitherIndia Globalization Capital nor the sales manager is making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT Unless otherwise stated or the context otherwise requires, references in this prospectus supplement or the accompanying prospectus to “IGC,” “we,” “our,” “us” or similar references are to India Globalization Capital, Inc. and its consolidated subsidiaries. This document consists of two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and other matters relating to us. The second part is the accompanying prospectus, which gives more general information about securities we may offer from time to time, some of which may not apply to this offering. This prospectus supplement and the accompanying prospectus are part of a “shelf” registration statement that we filed with the Securities and Exchange Commission (or the SEC) using the SEC’s shelf registration rules. You should read both this prospectus supplement and the accompanying prospectus together with additional information described in this prospectus supplement in the section titled “Where You Can Find More Information.” If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus, you should rely on the information contained in this prospectus supplement. Any statement made in this prospectus supplement, in the accompanying prospectus or in any document incorporated or deemed to be incorporated by reference in this prospectus supplement or the accompanying prospectus will be deemed to be modified or superseded for purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement or in any other subsequently filed document that is also incorporated or deemed to be incorporated by reference in this prospectus supplement or the accompanying prospectus modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement or the accompanying prospectus. The information in this prospectus supplement is accurate as of the date on the front cover. You should not assume that the information contained in this prospectus supplement or in the accompanying prospectus is accurate as of any date other than the date on the front of the applicable document, or that information incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. Our business, financial condition, results of operations and prospects or other important facts or circumstances may have changed since those dates. S-1 Table of Contents FORWARD-LOOKING STATEMENTS AND IMPORTANT FACTORS The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. This prospectus supplement, the accompanying prospectus, and the documents incorporated herein or therein by reference contain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Additionally, we or our representatives may, from time to time, make other written or verbal forward-looking statements. In this prospectus supplement, and the documents incorporated by reference herein, we discuss plans, expectations and objectives regarding our business, financial condition and results of operations. Without limiting the foregoing, statements that are in the future tense, and all statements accompanied by terms such as “believe,” “project,” “expect,” “trend,” “estimate,” “forecast,” “assume,” “intend,” “plan,” “target,” “anticipate,” “outlook,” “preliminary,” “will likely result,” “will continue,” and variations thereof and similar terms are intended to be “forward-looking statements” as defined by federal securities laws. We caution you not to place undue reliance on forward-looking statements, which are based upon assumptions, expectations, plans and projections. Forward-looking statements are subject to risks and uncertainties, including those identified in the “Risk Factors” included in this prospectus supplement and in the documents incorporated by reference herein, that may cause actual results to differ materially from those expressed or implied in the forward-looking statements. Forward-looking statements speak only as of the date when they are made. Except as required by applicable law, we do not undertake any obligation to update forward-looking statements to reflect events, circumstances, changes in expectations, or the occurrence of unanticipated events after the date of those statements. We intend that all forward-looking statements made will be subject to safe harbor protection of the federal securities laws pursuant to Section27A of the Securities Act and Section21E of the Exchange Act. Forward-looking statements are based upon, among other things, our assumptions with respect to: · Competition in the road building sector; · Legislation by the government of India; · General economic conditions and the Indian growth rates; · Our ability to win licenses, contracts and execute; · current and future economic and political conditions; · overall industry and market performance; · the impact of accounting pronouncements; · management’s goals and plans for future operations; and · other assumptions described in this report underlying or relating to any forward-looking statements. You should consider the limitations on, and risks associated with, forward-looking statements and not unduly rely on the accuracy of predictions contained in such forward-looking statements. As noted above, these forward-looking statements speak only as of the date when they are made. Moreover, in the future, we may make forward-looking statements through our senior management that involve the risk factors and other matters described in our most recent Annual Report on Form 10-K and in this prospectus supplement, as well as other risk factors subsequently identified, including, among others, those identified in our filings with the SEC in our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. S-2 Table of Contents SUMMARY The following summary is provided solely for your convenience. It is not intended to be complete. You should read carefully this entire prospectus supplement, the accompanying prospectus and all the information included or incorporated by reference herein or therein carefully, especially the risks discussed in the section titled “Risk Factors” beginning on pageS-4 of this prospectus supplement and in the documents incorporated by reference herein. Our Business Background of India Globalization Capital, Inc. (IGC) IGC, a Maryland corporation,was organized on April29, 2005 as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition. On March 8, 2006, we completed an initial public offering.On February 19, 2007, we incorporated India Globalization Capital, Mauritius, Limited (IGC-M), a wholly owned subsidiary, under the laws of Mauritius.On March 7, 2008, we consummated the acquisition of 63% of the equity of Sricon Infrastructure Private Limited (Sricon) and 77% of the equity of Techni Bharathi Limited (TBL). Sricon is an engineering and construction company that is engaged in three business areas: 1) civil construction of highways and other heavy construction, 2) mining and quarrying and 3) the construction and maintenance of high temperature cement and steel plants.TBL is an engineering and construction company engaged in the execution of civil construction and structural engineering projects. The shares of the two Indian companies, Sricon and TBL, are held by IGC-M.On February 19, 2009 IGC-M beneficially purchased 100% of IGC Mining and Trading, Limited (IGC-IMT based in Chennai, India).IGC-IMT was formed on December 16, 2008 as a privately held start-up company engaged in the business of mining and trading.Its current activity is to operate a shipping hub and export iron ore to China.On July 4, 2009, IGC-M beneficially purchased 100% of IGC Materials, Private Limited (IGC-MPL based in Nagpur, India), which will conduct IGC’s quarrying business, and 100% of IGC Logistics, Private Limited (IGC-LPL based in Nagpur, India), which will be involved in the transport and delivery of ore, cement, aggregate and other material.Each of IGC-IMT, IGC-MPL and IGC-LPL were formed by third parties at the behest of IGC-M to facilitate the creation of the subsidiaries, and the purchase price paid for each of IGC-IMT. IGC-MPL and IGC-LPL was equal to the expenses incurred in incorporating the respective entities with no premium paid.No officer or director of IGC had a financial interest in the subsidiaries at the time of their acquisition by IGC-M.India Globalization Capital, Inc. (the Registrant, the Company, or we) and its subsidiaries are significantly engaged in one segment, infrastructure construction. Unless the context requires otherwise, all references in this report to the “Company”, “IGC”, “we”, “our”, and “us” refer to India Globalization Capital, Inc, together with its wholly owned subsidiary IGC-M, and its direct and indirect subsidiaries (Sricon, TBL, IGC-IMT, IGC-MPL and IGC-LPL). Our principal executive offices are located at 4336 Montgomery Ave, Bethesda, Maryland 20814 and our telephone number is (301)983-0998. We maintain a website at http:/ www.indiaglobalcap.com. The information contained on our website is not incorporated by reference in this prospectus supplement or the accompanying prospectus, and you should not consider it a part of this prospectus supplement or the accompanying prospectus. For additional information about us, you should refer to the information described in “Where You Can Find More Information” in this prospectus supplement. S-3 Table of Contents THE OFFERING Issuer India Globalization Capital, Inc. Securities offered 1,599,000 shares of common stock, $0.0001 par value per share, and warrants to purchase up to 319,800 shares of our common stock. Warrant terms The warrants will be exercisable at a price of $1.60 per share of common stock at any time on or after the date of issuance for a period of three years from that date. Common stock to be outstanding after this offering and before exercise of any of the warrants offered hereby 11,768,991 shares(1) Manner of Offering Reasonable best efforts offering that may be made from time to time through our placement agent, Source Capital Group, Inc. See “Plan of Distribution” on page S-6. Use of proceeds We expect to use the net proceeds from this offering for working capital, repayment of indebtedness and other general corporate purposes.See “Use of Proceeds” on page S-5. Listing Our common stock is listed on the NYSE Amex under the symbol "IGC". Risk factors An investment in our common stock involves significant risks. Before making an investment in our common stock, you should carefully review the "Risk Factors" section beginning on pageS-4, as well as the other documents incorporated by reference into this prospectus supplement and the accompanying prospectus. (1) Based on 10,169,991 shares outstanding as of August31, 2009. Excludes 11,855,122shares of our common stock issuable upon the exercise of warrants outstanding as of August31, 2009, 1,491,000 shares of our common stock issuable upon the exercise of options issued under our stock incentive plan and outstanding as of August31, 2009, and67,000 shares of common stock available for future issuance under our stock incentive plan as of August31, 2009. RISK FACTORS You should carefully consider the risk factors described in our Annual Report on Form10-K for the year ended March31, 2009, as well as the other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus, and the risk factors set forth below before deciding to invest in the common stock. Such risks and uncertainties are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. The occurrence of any of the events or actions described in these risk factors may have a material adverse effect on our business or financial performance. Risks Related To This Offering This offering is expected to be dilutive and there may be future dilution of our common stock. Giving effect to the issuance of common stock in this offering, the receipt of the expected net proceeds and the use of those proceeds, this offering is expected to have a dilutive effect on our earnings per share for the fiscal year ending March 31, 2010. The actual amount of such dilution cannot be determined at this time and will be based on numerous factors. Investors will incur additional dilution upon the exercise of outstanding stock options and warrants. In addition, if we raise funds by issuing additional securities in the future, the newly issued shares will further dilute your percentage ownership. The market price for our common stock after this offering may be lower than the offering price, and our stock price may be volatile. The price at which the shares of our common stock may sell in the public market after this offering may be lower than the price at which they are sold. In addition, the trading volume in our common stock may fluctuate and cause significant price variations to occur. Fluctuations in our stock price may not be correlated in a predictable way to our performance or operating results. Our stock price may fluctuate as a result of a number of events and factors such as those described elsewhere in this "Risk Factors" section, events described or incorporated by reference in this prospectus supplement and the accompanying prospectus, and other factors that are beyond our control. If the market price of our common stock declines significantly after this offering, you may be unable to resell your shares at or above the public offering price. S-4 Table of Contents Our publicly filed reports are subject to review by the SEC, and any significant changes or amendments required as a result of any such review may result in material liability to us and may have a material adverse impact on the trading price of our common stock. The reports of publicly traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements, and the SEC is required to undertake a comprehensive review of a company’s reports at least once every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. We could be required to modify, amend or reformulate information contained in prior filings as a result of an SEC review. Any modification, amendment or reformulation of information contained in such reports could be significant and result in material liability to us and have a material adverse impact on the trading price of our common stock. USE OF PROCEEDS We estimate that the net proceeds from the sale of the shares of common stock we are offering will be approximately $1.84 million.We intend to use the net proceeds from the sale of securities offered in this prospectus supplement for working capital, repayment of indebtedness and other general corporate purposes. DESCRIPTION OF WARRANTS Each purchaser will receive a warrant that will represent the right to purchase up to a number of shares of common stock equal to 20% of shares of common stock purchased by the purchaser in the offering. The exercise price per share of common stock under each warrant will be $1.60. Each warrant may be exercised any time on or after the date of issuance and until the three year anniversary of the date it first became exercisable. Exercise. Holders of the warrants may exercise their warrants to purchase shares of our common stock for cash on or after the initial exercise date and on or before the expiration date by delivering an exercise notice, appropriately completed and duly signed, and payment of the exercise price for the number of shares to which the warrant is being exercised. In addition, the holders may exercise warrants by means of a “cashless exercise” if, at any time of exercise, there is no effective registration statement registering, or no current prospectus available for, the issuance of the shares underlying the warrants. This option entitles the warrant holder to elect to receive fewer shares of common stock without paying the cash exercise price. The number of shares to be issued would be determined by a formula based on the total number of shares to which the warrant holder is entitled, the market value of the common stock on the date of exercise and the applicable exercise price of the warrants. Warrants may be exercised in whole or in part for full shares of common stock. The shares of common stock issuable on exercise of the warrants will be, when issued in accordance with the warrants, duly and validly authorized, issued and fully paid and non-assessable. We will authorize and reserve at least that number of shares of common stock equal to the number of shares of common stock issuable upon exercise of all outstanding warrants. Ownership Limitation. We will not effect any exercise of the warrants if it would cause a holder of a warrant to beneficially own more than 4.9% of our outstanding common stock. Beneficial ownership is to be calculated in accordance with Section13(d) of the Exchange Act of 1934, as amended. With proper notice to us, the holder of a warrant may elect to waive the 4.9% beneficial ownership limitation in favor of a 9.99% beneficial ownership limitation. Buy-in Compensation. We provide certain buy-in rights to a holder if we fail to deliver the shares of common stock underlying the warrants by the date on which delivery of such stock certificate is required by the warrant. The buy-in rights apply if the holder is required to purchase (in an open market transaction or otherwise) shares of our common stock to deliver in satisfaction of a sale by the holder of the shares that the holder anticipated receiving from us upon exercise of the warrant. In this event, we will: · pay cash to the holder in an amount equal to the buy-in price, meaning (i)the holder’s total purchase price (including brokerage commissions, if any) for the shares of common stock so purchased less (ii)the amount obtained by multiplying the number of such shares and the price at which the sell order was executed; and · at the holder’s discretion, either reinstate the portion of the warrant and equivalent number of shares for which exercise was not honored or deliver to the holder the number of shares of common stock that would have been issued had we timely delivered the warrant shares. In addition we will pay the holder $10 per $2,000 worth of warrant shares (measured by the daily volume weighted average price of the Common Stock) purchased for each trading day the shares are not delivered beginning on the third trading day after the date on which delivery of such stock certificate is required by the warrant and ending when the shares are delivered or the warrant reinstated at the holder’s request. S-5 Table of Contents Fundamental Transaction. If, at any time while the warrant is outstanding, (1)we effect any merger or consolidation with or into another person or entity, (2)we effect any sale, license or other disposition of all or substantially all of our assets in one or a series of related transactions, (3)any tender offer or exchange offer approved or authorized by our board of directors (whether by us or another person or entity) is completed pursuant to which holders of common stock are permitted to tender or exchange their shares for other securities, cash or property and the holders of at least 50% of the outstanding common stock accept the offer, (4)we effect any reclassification of the common stock or any compulsory share exchange pursuant to which the common stock is effectively converted into or exchanged for other securities, cash or property or (5) we consummate a stock or share purchase agreement or other business combination (with another person whereby such other person acquires more than 50% of the outstanding shares of Common Stock not owned by such person and its affiliates immediately prior to the acquisition in one or a series of related transactions (in any such case, a “Fundamental Transaction”), then the holder shall have the right thereafter to receive, upon exercise of the warrant, the same amount and kind of securities, cash or property as it would have been entitled to receive upon the occurrence of such Fundamental Transaction if it had been, immediately prior to such Fundamental Transaction, the holder of the number of shares then issuable upon exercise of the warrant. Notwithstanding the foregoing, upon a Fundamental Transaction that is an all cash transaction, a transaction under Rule 13e-3 of the Securities Act of 1934, as amended, or involving a person or entity not traded on a national securities exchange, we or our successor shall pay within 30 days after the consummation of the Fundamental Transaction, cash in an amount equal to the value of the warrant as determined in accordance with the Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg L.P. using the price on the day immediately preceding the Fundamental Transaction, a risk free interest rate, and an expected volatility equal to the 100 day volatility obtained from the “HVT” function on Bloomberg L.P. determined as of the trading day immediately following the public announcement of the applicable Fundamental Transaction. Certain Adjustments. The exercise price of the warrants is subject to adjustment upon the occurrence of specific events, including stock dividends, stock splits, combinations of our common stock, and if we make or issue to holders of our common stock and not warrant holders a dividend or other distribution payable in securities of the company other than shares of common stock, or in cash or other property. Additional Provisions. The above summary of certain terms and provisions of the warrants is qualified in its entirety by reference to the detailed provisions of the warrants, the form of which will be filed as an exhibit to a Current Report on Form 8-K that will be incorporated herein by reference. PLAN OF DISTRIBUTION We have entered into a letter agreement with Source Capital Group, Inc., as amended, pursuant to which Source Capital is acting as our exclusive placement agent on a reasonable best efforts basis to arrange for the sale of our registered securities to qualified investors, including the 1,599,000 shares and warrants to purchase up to 319,800 shares we are offering to investors by this prospectus supplement. We currently anticipate the closing of the sale of the common stock and warrants on or about September18, 2009. On such closing date, the following will occur: · we will receive funds in the amount of the aggregate purchase price of the securities being sold by us on such closing date, less the amount of the placement agent’s fee we are paying to the placement agent; · we will deliver the warrants being sold on such closing date in certificated form and shares of common stock being sold on such closing date in book-entry form; and · we will pay Source Capital a placement agent fee in accordance with the terms of our letter agreement. We have agreed to pay Source Capital a cash fee equal to 8.0% of the gross proceeds of the offering and to reimburse certain actual expenses of the placement agent incurred in connection with the offering (which amounts shall be reduced from the 8% cash fee payable to the placement agent). As a result, assuming all of the securities offered pursuant to this prospectus supplement are issued and sold by us, we will pay the placement agent $159,900, in total, for its fees and expenses in the offering.No other compensation or expense reimbursement will be paid to the placement agent in connection with this offering. The letter agreement with the placement agent will be filed as an exhibit to a Current Report on Form 8-K that will be filed with the SEC in connection with the consummation of this offering. The placement agent may, from time to time in the future, engage in transactions with and perform services for us in the ordinary course of its business, but we have no present arrangements or understandings to do so. LEGAL MATTERS Seyfarth Shaw LLP, Chicago, IL, will issue an opinion about the validity of the shares of common stock offered by this prospectus supplement. EXPERTS The consolidated financial statements and financial statement schedule of India Globalization Capital, Inc. and subsidiaries as of March 31, 2008 and 2007, and for each of the years in the two-year period ended March 31, 2009, have been incorporated by reference herein and in the registration statement in reliance upon the reports of Yoganandh & Ram, an independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firms as experts in accounting and auditing. S-6 Table of Contents WHERE YOU CAN FIND MORE INFORMATION We are a reporting company and file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission, or SEC. In addition, we have filed with the SEC a Registration Statement on Form S-3, of which this prospectus is a part, under the Securities Act with respect to the securities offered hereby. This prospectus does not contain all of the information set forth in the registration statement or the exhibits which are a part of the registration statement. You may read and copy the registration statement and any document we file with the SEC at the public reference room maintained by the SEC at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. Our filings with the SEC are also available to the public through the SEC’s Internet site at http://www.sec.gov. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE We are “incorporating by reference” information into this prospectus supplement. This means that we are disclosing important information to you by referring you to another document that has been filed separately with the SEC. The information incorporated by reference is considered to be part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede the information contained in documents filed earlier with the SEC or contained in this prospectus supplement. We incorporate by reference in this prospectus supplement the documents listed below and any future filings made by us with the SEC under Section13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 after the initial filing of this prospectus supplement and prior to the time that we sell all of the securities offered by this prospectus supplement and the accompanying prospectus (except in each case the information contained in such documents to the extent “furnished” and not “filed”): · Our Annual Report on Form 10-K for the fiscal year ended March31, 2009 · Our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 · The description of our common stock contained in our Registration Statement on Form 8-A filed pursuant to Section 12 of the Exchange Act on March 7, 2006. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus. Copies of the above documents (other than exhibits to such documents unless those exhibits have been specifically incorporated by reference in this prospectus supplement) may be obtained upon request without charge upon writing to India Globalization Capital, Inc., Attn: Corporate Secretary, 4336 Montgomery Ave, Bethesda, Maryland S-7 Table of Contents PROSPECTUS —DATED September 16, 2009 India Globalization Capital, Inc.
